Citation Nr: 0125769	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to 
September 1980, as well as subsequent periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In an April 2000 VA Form 9, the appellant requested a Travel 
Board hearing and later indicated that he wanted a 
videoconference hearing at the RO.  In a September 2001 
statement, the appellant withdrew his request for a personal 
or videoconference hearing before a Board Member.  38 C.F.R. 
§ 20.704(e) (2001).


REMAND

A preliminary review of the record discloses that additional 
action is required by the RO before further Board review of 
the claim.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Besides essentially 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, this liberalizing legislation also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The VCAA also provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

As noted above the VCAA and new regulations now specifically 
provide that the duty to assist shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The treatment reports, medical 
examination and etiology opinion requested below are in part 
to comply with the VCAA.  The relevant evidence is summarized 
below.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310.

On his claim form, the appellant indicates that he had a 
"cyst[s] disorder" in 1980 while stationed at Ft. Lewis, 
Washington.  Army service medical records show no treatment 
for a skin disorder.  A National Guard DA Form 5181-R, dated 
July 17, 1987, shows complaints of bump on head.  On 
examination, the examiner noted alopicia and bump on head.  
The assessment was possible cyst growth fatty tissue and 
hospital blood tests were recommended.  In the medical 
history section of a National Guard physical examination 
report dated in May 1989, the appellant indicated that he had 
cysts removed from his left thigh in 1980 and from his scalp 
in 1988.  In his April 2000 VA Form 9, the appellant 
indicated that, in July 1980, he was operated on at the 
Madigan Army Medical Center for a perirectal abscess and that 
he was being seen at the Dayton VA Medical Center (VAMC).

A June 1995 private hospital report shows the excision and 
debridement of extensive sebaceous cysts of the scalp and 
notes that the appellant was seen in the emergency room in 
May 1995 because of inflammatory reactions or changes of his 
cyst on the scalp.  That report noted that the appellant 
reported having a cyst on his scalp since 1990 and the 
excision of a groin cyst near the scrotum in 1991.  Private 
treatment records from his treating physician, E. C. M., 
M.D., from July 1995 to May 1996 show additional abscess 
formation and indicate that the appellant had further surgery 
in February 1996. 

In June and September 2000 statements, a dermatologist, L. S. 
C., M.D., noted that he was treating the appellant for 
dissecting scalp folliculitis/perifolliculitis capitis 
abscedens et suffodiens and hidradenitis suppurativa of the 
groin as part of a follicular occlusion triad, which in the 
past may have been referred to as "sebaceous cysts"; that the 
appellant was treated in 1987 for the same disease that he is 
being treated for today; that his skin disease has not 
changed; and that this may be a case of previous doctors 
using a different term for what we now know to be a 
follicular disorder.  Dr. L. S. C. opined that recurrent 
trauma and heat (such as that due to wearing a helmet or 
being in warmer climates) does aggravate and increase the 
severity of the above mentioned follicular disorder.  He 
added that it is very difficult to treat the appellant's 
disorder for which he had previous surgeries and will need 
continuing medical attention.

The administrative and medical evidence and other development 
requested below is needed to determine whether the 
appellant's skin disorder(s) was related, in whole or in 
part, to a disease incurred in, or which was aggravated, 
during service in the Army or during ACDUTRA or INACDUTRA in 
the National Guard.

The term "active duty for training" means full-time duty in 
the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  See 38 
U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2001).  
The term "inactive duty for training" means duty in the 
Reserves other than full-time duty, special additional duty, 
or training other than active duty training.  See 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d) (2001).

The claimant asserts that he contracted a skin disorder while 
serving in the Army and/or while in the National Guard.  If 
the latter is so, he must first attain "veteran" status by 
showing that he had incurred an injury or disease during his 
period of ACDUTRA, or an injury during INACDUTRA.  See 38 
U.S.C.A. § 101(24) (West Supp. 2001); Paulson v. Brown, 7 
Vet. App. 466, 469 (1995); Brooks v. Brown, 5 Vet. App. 484 
(1993).  The Board also notes that in a case where the 
application for VA benefits relates to a period of INACDUTRA, 
only injuries can be compensated, while any diseases incurred 
during INACDUTRA may not be service-connected.  Brooks at 
484.  

Before the Board can reach the question of whether a valid 
claim has been presented, all periods of ACDUTRA and 
INACDUTRA during which the appellant complained of a skin 
disorder must be verified.  Remand is in order to verify the 
dates of such ACDUTRA and INACDUTRA, and to make another 
attempt to obtain all medical records for both his Army and 
National Guard periods since it appears that some of the 
appellant's records are missing and not associated with the 
claims file.  For example, although the appellant indicated 
that, in July 1980, he was operated on at the Madigan Army 
Medical Center for a perirectal abscess and a July 1987 
National Guard treatment record recommended that he receive 
blood tests at a hospital, such hospital records are not 
among those in the claims file.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  In a February 23, 1999 
letter, the RO specifically informed the appellant that 
medical evidence had been requested from Dr. E. C. M. but if 
such evidence was not received within 60 days, his claim 
would be considered on the basis of the evidence of record.  
The RO did not ask the appellant for treatment records since 
his discharge from the Army or whether he was seen by a 
physician for his skin condition before 1995.  It also does 
not appear that the RO has advised the appellant regarding 
the alternative evidence, which may be submitted instead.  
Therefore, the RO should contact the appellant and advise him 
that, in light of apparently missing hospital records, he may 
provide such alternative evidence. 

Moreover, the Board observes that Dr. L. S. C. has opined 
that the claimant has a follicular disorder; that the 
appellant was treated in 1987 for the same disease that he is 
being treated for today; that his skin disease has not 
changed; that this may be a case of previous doctors using a 
different term for what we now know to be a follicular 
disorder; and that recurrent trauma and heat does aggravate 
and increase the severity of the above mentioned follicular 
disorder.  In order to fulfill VA's duty to assist, upon 
remand the RO should reexamine the evidence of record, and 
afford the appellant an examination and appropriate testing, 
which attempts to clarify the nature and extent of any skin 
disorder(s).  The examiner should provide an opinion as to 
the etiology of any skin disorder found and determine whether 
the disorder is related to service or ACDUTRA.

The appellant indicated that he is receiving treatment at the 
Dayton VAMC but no such records are associated with the 
claims file.  As a final matter, the RO should determine if 
any additional non-VA or VA treatment records are available, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Without obtaining and reviewing pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should contact the appellant 
and have him identify (names, addresses, 
and dates) any sources of VA or non-VA 
treatment for a skin disorder(s).  After 
obtaining any necessary authorizations 
from the appellant, the RO should attempt 
to secure copies of all identified 
records not already in the claims file, 
to include another attempt to obtain 
missing service and National Guard 
medical records, and associate them with 
the record.  38 C.F.R. § 3.159 (2001).

2.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the 38 U.S.C.A. 
§ 5103A (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159), in addition to the 
development requested.  

3.  The RO should request that the 
appellant report, with as much 
specificity as possible, all periods of 
ACDUTRA and INACDUTRA in the National 
Guard since September 1980.  Irrespective 
of the appellant's response, the RO 
should contact the Ohio National Guard, 
and request that they provide all 
verified periods of ACDUTRA 
(approximately two weeks each) and 
INACDUTRA (weekend duty).  Mere records 
of points earned toward retirement are 
insufficient; actual dates of ACDUTRA and 
INACDUTRA must be provided.  The RO 
should also request copies of all 
existing medical records for any periods 
of ACDUTRA or INACDUTRA.  All responses 
received from the Ohio National Guard 
should be associated with the claims 
folder.

4.  The RO should advise the appellant 
that he can submit alternate evidence to 
support his claim for service connection 
for a skin disorder, including statements 
from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and private 
physicians from whom he may have received 
treatment, especially soon after 
discharge; letters written during service 
or ACDUTRA; and insurance examinations.  
The RO should assist the appellant in 
this respect, and should pursue all 
logical follow-up development pertaining 
to diagnosis of, and treatment for, a 
skin disorder.  

5.  After completion of these actions, 
the RO should schedule a VA examination 
of the appellant to clarify the nature, 
time of onset, and etiology of any skin 
disorder(s) found.  The appellant must be 
informed in writing of the potential 
consequences of his failure to appear for 
any scheduled examination.  The claims 
file and this order must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  Based on the examination 
findings, the history provided by the 
appellant, and a thorough review of the 
file, including all material received 
pursuant to this remand, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
skin disorder is related to the 
claimant's period of active duty, ACDUTRA 
or INACDUTRA.  The examiner should 
clearly outline the rationale for any 
opinion expressed.

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2001); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

7.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claim for service connection for a skin 
disorder.  If the benefit sought remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The appellant and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant need take no 
action until he receives further notice.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




